Citation Nr: 0117314	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  00-14 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to an effective date earlier than October 28, 
1997, for the grant of a total rating for compensation 
purposes based on individual unemployability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from June 1943 to January 
1946.  The veteran was a prisoner-of-war (POW) of the German 
government from February 24, 1944 to May 12, 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision by the RO which, 
in part, granted the veteran's claim for a total rating for 
compensation purposes based on individual unemployability and 
assigned an effective date of October 28, 1998, the date of 
receipt of the veteran's claim.  In a subsequent rating 
action in November 1999, the RO assigned an effective date of 
October 28, 1997.  


FINDINGS OF FACT

1.  An informal claim for a total disability rating for 
compensation purposes based on individual unemployability was 
received on October 28, 1998; a formal claim was filed later 
that year.  

2.  By rating action in November 1999, the RO assigned an 
effective date of October 28, 1997 for the award of a total 
rating for compensation purposes based on individual 
unemployability.  

3.  The earliest effective date for the establishment of a 
total disability rating for compensation purposes based on 
individual unemployability is October 28, 1997, one year 
prior to the date of receipt of the veteran's informal claim.  


CONCLUSION OF LAW

An effective date earlier than October 28, 1997 for a total 
disability rating for compensation purposes based on 
individual unemployability is not warranted.  38 U.S.C.A. 
§§ 5101(a), 5110(a) (West 1991 & Supp. 2000), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.1(p), 3.151(a), 3.155, 3.157, 3.341, 
3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

An Application for Compensation or Pension was received from 
the veteran on March 7, 1996.  A subsection of the 
application directed the applicant to respond to specific 
questions in that segment "if you claim to be totally 
disabled."  The veteran did not complete this portion of the 
application.  The veteran put a line through the section and 
indicated that he was filing a claim for compensation.  

During a VA mental examination in August 1996, the veteran 
reported that he "was last employed up to three or four 
years ago as a farrier, a horseshoer at a race track."  When 
seen at a VA outpatient clinic in September 1996, he reported 
that he "previously worked as a blacksmith for 50 years and 
raced horses in his younger years."  In January 1997, a 
medical report dated in June 1996 was received from the State 
University of NY, Health Science Center in Syracuse.  
Therein, it was noted that the veteran was "a retired 
blacksmith and is married, living with his wife."

By rating action in October 1996, service connection was 
established for post-traumatic stress disorder (PTSD), rated 
30 percent disabling, tinnitus, rated 10 percent disabling, 
and scar on the left ring finger and bilateral defective 
hearing, each rated noncompensably disabling.  The RO 
assigned an effective of March 7, 1996, the date of receipt 
of the veteran's original claim.  The issues of service 
connection for left total knee replacement, residuals of left 
lung pleuritis, heart disease, and traumatic osteoarthritis 
was deferred pending receipt of additional evidence.  The 
veteran and his representative were notified of this decision 
and did not appeal.  

By rating action in January 1997, service connection was 
established for left total knee replacement, rated 30 percent 
disabling and tinnitus, rated 10 percent disabling; each 
effective from March 7, 1996.  Service connection was denied 
for post-traumatic osteoarthritis, heart disease, and 
pleurisy.  The veteran perfected an appeal to the denial of 
service connection for post-traumatic osteoarthritis.  

In October 1998, the Board granted service connection for 
post-traumatic osteoarthritis of the spine and denied service 
connection for osteoarthritis of the hips and right knee.  By 
rating action in November 1998, the RO implemented the Board 
decision and assigned a 10 percent evaluation for post-
traumatic osteoarthritis of the cervical, thoracic, and 
lumbar spine, effective from March 7, 1996.  

In a letter received on October 28, 1998, the veteran's 
representative requested that the RO accept the letter as an 
informal claim for a total rating based on individual 
unemployability.  A formal claim for a total rating was 
received on December 28, 1998.  At that time, the veteran 
indicated that he became too disabled to work in 1994 and 
that his disability affected full time employment in 1993.  
An accompanying letter prepared by the veteran was to the 
effect that he retired in 1993, after being in a partnership 
with another individual.  

By rating action in March 1999 the RO, in part, granted the 
veteran's claim for a total rating for compensation purposes 
based on individual unemployability and assigned an effective 
date of October 28, 1998, the date of receipt of the 
veteran's informal claim.  In a subsequent rating action in 
November 1999, the RO assigned an effective date of October 
28, 1997.  

Effective Dates - In General

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim for increase 
shall fixed in accordance with the facts found, but shall not 
earlier than the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a).  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year of such date.  38 
U.S.C.A. § 5110(b)(2).  

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase [emphasis added] will be the 
date of receipt of the claim or the date 
entitlement arose, whichever is the 
later.  

38 C.F.R. § 3.400.  

Increases:  
	(1)  Except as provided in paragraph 
(o)(2) of this section and § 3.401(b), 
date of receipt of claim or date 
entitlement arose, whichever is later.  A 
retroactive increase or additional 
benefit will not be awarded after basic 
entitlement has been terminated, such as 
by severance of service connection.  

	(2)  Disability compensation.  
Earliest date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.  

38 C.F.R. § 3.400(o).  

Additionally, VA Regulations define an informal claim as 
follows:

Any communication or action indicating an 
intent to apply for one or more benefits 
under the laws administered by VA from a 
claimant may be considered an informal 
claim.  Such informal claim must identify 
the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has 
not been filed, an application form will 
be forwarded to the claimant for 
execution.  If received within one year 
from the date it was sent to the 
claimant, it will be considered filed as 
of the date of the receipt of the 
informal claim.  When a claim has been 
filed which meets the requirements of 
§ 3.151, an informal request for increase 
or reopening will be accepted as a claim.  

38 C.F.R. § 3.155(a) (2000).  

A "claim" is defined in the VA regulations as ". . . a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2000).  

Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, there has been a significant change in the 
law pertaining to veteran's benefits.  Specifically, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to its duty-to-assist obligation, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

It is evident that the RO has not considered the issue before 
the Board in light of the changes effected by the VCAA.  
Through past actions of the RO, the veteran has been informed 
of the laws and regulations governing the issue on appeal, 
and he has been afforded the opportunity to present evidence 
and/or argument in support of such matters.  No additional 
evidence is outstanding that could possibly change the 
factual basis of this decision.  Thus, no prejudice to the 
veteran would result from the Board's consideration of this 
case, despite the fact that the RO has not been afforded the 
opportunity to consider whether any additional notification 
or development actions are required under the VCAA.

The Court has held that ". . . evidence in a claimant's file 
which demonstrates that an increase in disability was 
'ascertainable' up to one year prior to the claimant's 
submission of a 'claim' for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1992); see also Scott v. Brown, 7 Vet. App. 184, 188 
(1994).  

The type of claim that is at issue here, a total rating 
claim, qualifies as a claim for increased disability 
compensation.  Therefore, the claim is subject to the more 
specific criteria under 38 U.S.C.A. § 5110(b)(2) (West 1991) 
and 38 C.F.R. § 3.400(o)(2) (2000) cited above.  Under those 
provisions, the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  

Here, the veteran first submitted his claim for a total 
rating on October 28, 1998.  The RO assigned an effective 
date for the grant of a total rating of October 28, 1997, one 
year prior to the receipt an informal claim.  

The representative has argued that there are medical records 
wherein the veteran gave a history of being unemployed, and 
that these statements should be construed as an informal 
claim for TDIU benefits.  See Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992) (regulation does not require claimant to 
identify specifically benefit being sought; correct query in 
Servello was whether any communication or action by claimant 
evidenced a belief by the veteran that he was entitled to 
total disability benefits by virtue of unemployability").  In 
reviewing the evidentiary record, the Board finds no 
indication that the veteran ever implied or otherwise 
expressed any desire to file a claim for a total rating based 
on individual unemployability prior to October 28, 1997.  In 
fact, on his original application for VA compensation 
received in March 1996, he specifically declined to complete 
the section pertaining to a total rating.  Importantly, once 
the appellant was service connected, he did not object to any 
failure by the RO to adjudicate a TDIU claim.  In addition, 
his responses to questions posed by medical examiners to the 
effect that he was no longer working rings more to the tune 
of I choose to be unemployed, I am unemployed or I am 
retired, as opposed to an allegation that he is unemployable.  
In short, the veteran's responses that he was no longer 
working may not be interpreted as constituting an informal 
claim for TDIU benefits.

The RO assigned an effective date of October 28, 1997, one-
year prior to the receipt of an informal claim for a total 
rating for compensation purposes based on individual 
unemployability, which is the earliest date allowable under 
the applicable criteria.  Consequently, the Board concludes 
that it has no alternative but to find that the veteran's 
claim for an effective date earlier than that allowable by 
law lacks legal merit and must be denied.  Sabonis v Brown, 6 
Vet. App. 426, 430 (1994).  



ORDER

Entitlement to an effective date earlier than October 28, 
1997 for a grant of a total disability rating based on 
individual unemployability is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

